—In an action for a divorce and ancillary relief, the plaintiff wife appeals from an interlocutory judgment of divorce of the Supreme Court, Nassau County (Kutner, J.), entered September 19, 1984, which, inter alia, granted the defendant husband’s motion for reverse partial summary judgment.
Interlocutory judgment affirmed, without costs or disbursements.
Initially, we note that the plaintiff wife is aggrieved by the interlocutory judgment of divorce entered in her favor (see, Wald v Wald, 119 AD2d 569), and may, therefore, maintain this appeal (see, CPLR 5511).
Special Term properly granted the husband’s motion for reverse partial summary judgment in his wife’s favor. At the time that motion was made and determined, reverse partial summary judgment in matrimonial actions was a valid legal remedy where adequate proof was presented (see, Wald v Wald, supra; Rauch v Rauch, 91 AD2d 407). We note that the signing and entry of the interlocutory judgment subsequent to *548the effective date of the amendment of CPLR 3212 (e), which proscribes reverse partial summary judgment in matrimonial actions (L 1984, ch 827, eff Aug. 5, 1984), was purely a ministerial act and did not affect the validity of the court’s decision (see, Cornell v Cornell, 7 NY2d 164; Commrade v Commrade, 29 AD2d 870).
While this court may apply the new provision pursuant to CPLR 10003 (see, Kahrs v Kahrs, 111 AD2d 370), we decline to do so, as, under the circumstances of this case, it "would not be feasible [and] would work injustice” (CPLR 10003). Thompson, J. P., Bracken, Weinstein and Runzeman, JJ., concur.